Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 1 of 17

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT Msi Ge Bk

for the AUG Z © 201g
Southern District of Texas
David J. Bradley, Clerk of Court

 

 

 

United States of America )
V. )
Matthew Dowell, aka "User 4" , Case No. HH | _ | 6 4 2 MV
) J
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 2018 to present in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 2252A(a)(2) and (b)(1) Conspiracy to Receive and Distribute Child Pornography

This criminal complaint is based on these facts:

See attached affidavit

@ Continued on the attached sheet.

see

Complainant’s signature

—

Joshua Conrad, Special Agent HS!

Printed name and title

 

Sworn to before me and signed in my presence.

rae WUGuUADY 207 Maer OO)

- s
Judge's signature &

City and state: Houston, Texas U.S. Magistrate Christina Bryan
Printed name and title

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 2 of 17

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Joshua Conrad, a Special Agent with Homeland Security Investigations, being duly
sworn, depose and state as follows:

INTRODUCTION

1. I am a Special Agent (“SA”) with the Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security Investigations (“HSI”), assigned to
the Special Agent in Charge in Philadelphia, PA, and I have been so employed since April 2016.
Prior to that, I was assigned to the Special Agent in Charge in El Paso, Texas, since October
2010. As part of my daily duties as an HSI agent, I investigate criminal violations relating to
child exploitation and child pornography including violations pertaining to the illegal
distribution, receipt, and possession of child pornography, in violation of 18 U.S.C. §§ 2251,
2252(a), and 2252A. I have had the opportunity to observe and review numerous examples of
child pornography (as defined in 18 U.S.C. § 2256) in all forms of media including computer
media. I have also participated in the execution of numerous search warrants, a number of which
involved child exploitation and/or child pornography offenses.

2. This affidavit is made in support of a criminal complaint charging Matthew
Dowell, aka “User 4,” with conspiracy to distribute and receive child pornography in violation of
18 U.S.C. § 2252A(a)(2) and (b)(1).

3. I am familiar with the information contained in this Affidavit based upon the
investigation I have conducted, and based on my conversations with other law enforcement
officers who have engaged in numerous investigations involving child exploitation, and with

other witnesses.

 

 

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 3 of 17

4. Because this Affidavit is being submitted for the limited purpose of demonstrating
probable cause in support if the attached criminal complaint, I have not included each and every
fact known to me concerning this investigation. I have set forth only those facts that I believe
are necessary to establish probable cause.

STATUTORY AUTHORITY

5. Title 18 U.S.C. § 2252A(a) and (b)(1) prohibits a person from knowingly
transporting, shipping, receiving, distributing, reproducing for distribution, possessing, or
accessing with intent to view any child pornography, as defined in Title 18 U.S.C. § 2256(8),
when such child pornography was either mailed or shipped or transported in interstate or foreign
commerce, or in or affecting interstate commerce, by any means, including by computer, or
when such child pornography was produced using materials that had traveled in interstate or
foreign commerce, and any attempts or conspiracies to do so.

PROBABLE CAUSE
Investigation of Network 1, Network 2, and Network 3

6. On May 31, 2017, HSI SA Joshua Conrad created the undercover online identity
“UC1”! to access Protocol A2 chat rooms on the Network 13 network. Protocol A chats are
applications that facilitate communication by text. Protocol A chat rooms are mainly designed
for group communication in discussion forums, but can also be used for private, one-on-one

communications, data sharing, and file sharing.

 

' The real user name of UC1 is known to law enforcement but is being disguised in order to protect
the ongoing investigation.

* The real name of Protocol A is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

3 The real name of Network 1 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 4 of 17

7. SA Conrad, while in the Eastern District of Pennsylvania, used this undercover
online identity to join and access multiple Protocol A Network 1 chat rooms, all of which were
forums for potential targets interested in engaging in sexual activities with minors and trafficking
in sexually explicit depictions of minors.

8. While SA Conrad was logged into Chat Room 1 on the Network 1 server, SA
Conrad observed a user, “User 1”,‘ posting links to what appeared to be images of children
engaged in sexually explicit conduct. These links were to third-party file-sharing websites. SA
Conrad accessed several of these links and confirmed that the links led to child pornography
images. User 1 was also changing chat room modes for other users, which indicated he had chat
room administrative rights for Chat Room 1°. Within Protocol A, there are numerous chat room
modes that function essentially as rules for how a chat room operates. For example, there is a
chat room mode that can ban users with a particular nickname from joining a chat room and
there is a chat room mode which makes the chat room invite-only. Other users in the chat room
could see User 1’s nickname or username. This username refers to the Protocol A usemame that
User 1 designated as the name to display when the user was connected to Protocol A.

9. While SA Conrad was logged into Chat Room 1 on the Network 1 server, SA
Conrad also observed a user, “User 2”,° posting links to what appeared to be images of children
engaged in sexually explicit conduct. These links were to third-party file-sharing websites. SA

Conrad accessed several of these links and confirmed that the links led to child pornography

 

4 The real user name of User 1 references a sexual interest in children and is known to law
enforcement but is being disguised in order to protect the ongoing investigation.

> The real name of Chat Room 1 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

° The real user name of User 2 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 
Case 4:19-cr-00719 Document 5 Filed on 08/28/19 in TXSD Page 5 of 17

images. User 2 was also changing chat room modes for other users, which indicated he had chat
room administrative rights for Chat Room 1. Other users in the chat room could see User 2’s
nickname or username. This username refers to the Protocol A username that User 2 designated
as the name to display when the user was connected to Protocol A.

10. While SA Conrad was logged into Chat Room 1 on the Network 1 server, SA
Conrad also observed a user, “User 3”,’ changing chat room modes for other users, which
indicated he had chat room administrative rights for Chat Room 1. User 3 also posted links to
third-party file-sharing websites. SA Conrad accessed several of these links and confirmed that
the links led to images involving child erotica. Other users in the chat room could see User 3’s
nickname or username. This username refers to the Protocol A username that User 3 designated
as the name to display when that user was connected to Protocol A.

11. Protocol A has two tiers of administrators, a higher tier and a lower tier. The
lower tier administrator has the ability to manage and control issues at the chat room level. The
higher tier administrator has the ability to manage and control users and issues at the network
level. User 1, whose nickname is indicative of a sexual interest in children, was a member of
both moderator tiers. User 1 also has a bot—a computer program that performs automatic,
repetitive tasks—set up that automatically posts a third-party link every minute to the Chat Room
1 chat room. The majority of these links lead to a site displaying an image or video involving

depictions of minors engaged in sexually explicit conduct.

 

7 The real user name of User 3 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 6 of 17

Transition from Network 1 to Network 2

12. Protocol A’s network moderators are charged with the task of enforcing a
particular network’s rules and, in many cases, improving the network in various ways. In or
about July 2018, several Network 1 administrators began closing Network 1 chat rooms focused
on depictions of children engaged in sexually explicit conduct, including Chat Room 1, Chat
Room 28, and “Chat Room 8’. On July 26, 2018, a post was made to the website
“textuploader.com” informing users of a new, private Protocol A server, known as Network 210,
and how to access it. “Textuploader.com” is a website application that allows users to post/host
text so that it can be easily shared with multiple users. The post discussed how Network 2 is a
private Protocol A network offering a secure encrypted connection between a server and a web
browser, the ability to mask a user’s IP address information, and the ability to register a unique
username. The post then provided detailed instructions for users regarding how to set up and
access Network 2 on a user’s Protocol A client.

13. SA Conrad observed that, around the time the Network | administrators began
eliminating chat rooms dedicated to trafficking in child depictions of children engaged in
sexually explicit conduct, the users who most frequently posted links to depictions of children
engaged in sexually explicit conduct, like User 1, User 2, and User 3, migrated from Network 1

over to the newly-created Network 2. Many of the chat rooms that had been banned on Network

 

8 The real name of Chat Room 2 is sexually explicit and references the sexual exploitation of
children. The real name is known to law enforcement but is being disguised in order to protect the
ongoing investigation.

° The real name of Chat Room 8 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

'0 The real name of Network 2 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 
Case 4:19-cr-00719 Document 5 Filed on 08/28/19 in TXSD Page 7 of 17

1—such as Chat Room 1, Chat Room 2, and Chat Room 3!!—were recreated on Network 2
shortly after it was created. Many of the administrative users then created user names for
Network 2 that were identical to those they’d used on Network 1.

14. On September 28, 2018, SA Conrad logged onto Network 2 and noticed the
welcome message for Network 2. The welcome message listed the “Staff Members” associated
with Network 2. User 1 was listed as a Network Administrator, User 2 was listed as a Network
Administrator, User 3 was listed as the “CoOwner” of Network 2, User 4'* was listed as a
Network Administrator and User 5" was listed as the “Host” of Network 2, meaning that these
users would have had full network administrative privileges over that Network.

15. On September 18, 2018, at approximately 09:01 hours ET, in the Eastern District
of Pennsylvania, SA Conrad logged into Network 2 and the Chat Room 1 chat room. While
logged on, SA Conrad captured User 2 posting the following link at approximately 13:49 hours
ET: “https://www.120.zippyshare.com/v/JxXx7QdZ/file.html”. SA Conrad accessed the link
and verified that the video was child exploitation material. The twenty-nine second video
portrays a naked pre-pubescent female and a naked adult female on the floor of a shower. The
adult female begins to lick the pre-pubescent female’s nipples. The adult female then licks the
pre-pubescent female’s vagina and begins to rub the girl’s vagina with her hand. SA Conrad

downloaded the file to preserve it for evidentiary purposes.

 

'! The real name of Chat Room 3 is sexually explicit and references the sexual exploitation of
children. The real name is known to law enforcement but is being disguised in order to protect the
ongoing investigation.

'2 The real user name of User 4 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

3 The real user name of User 5 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 
Case 4:19-cr-00719 Document 5 Filed on 08/28/19 in TXSD Page 8 of 17

16. On September 18, 2018, User 5 was also seen logging into Chat Room 1 on several
occasions. While User 5 was logged into Chat Room 1, several users, including User 1, posted
several links to child pornography. Some examples of the links posted during User 5 being
logged in include: a picture of a naked pre-pubescent girl exposing the girl’s vagina, a close-up
picture of a pre-pubescent girl’s vagina, a picture of a pre-pubescent girl wearing just a white t-
shirt and exposing her vagina, and a picture of a naked pre-pubescent girl being vaginally
penetrated by an adult male.

17. On January 29, 2019, at approximately 09:20 hours ET, in the Eastern District of
Pennsylvania, SA Conrad logged into Network 2 and the Chat Room | chat room. While logged
on, SA Conrad captured User 1’s bot posting the following link at approximately 13:11 hours
ET: “http://funkyimg.com/i/2GvoD.jpg”. SA Conrad accessed the link and verified that the
video was child exploitation material. The picture portrays a naked pre-pubescent sitting on a
blue blanket spreading her legs and exposing her naked vagina. The logo “LS Models” is
displayed in the upper right corner of the picture.!4 SA Conrad downloaded the file to preserve it
for evidentiary purposes.

18. On February 1, 2019, at approximately 09:47 hours ET, User 1 posted the
following link: “http://funkyimg.com/i/2Le9U jpg”. SA Conrad accessed the link and verified
that the video was child exploitation material. The picture portrays a pre-pubescent female that
is naked from the waist down. An adult male is inserting his erect penis into her vagina. SA

Conrad downloaded the image for evidentiary purposes.

 

'4Tn your affiant’s training and experience, “LS Models” is a well-known child pornography series.

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 9 of 17

Transition from Network 2 to Network 3

 

19. On February 19, 2019, at approximately 10:48 hours ET, in the Eastern District of
Pennsylvania, SA Conrad logged into the Network 2 server in an undercover capacity. SA
Conrad noticed that there were significantly fewer users logged in to Chat Room 1 than he had
observed during prior undercover sessions. At approximately 10:55 hours ET, a post was made
to Chat Room 1 by [User 1]-afk,15 which stated the following, “We would like to inform
everyone that [Network 2] will be closing soon for technical reasons. We invite everyone to join
us at our new server” and then listed precise technical instructions for joining the new server,
named “Network 3”. SA Conrad accessed Network 316 using the given instructions and
thereafter observed a welcome screen for Network 3 that emphasized its lack of oversight. The
welcome screen also listed users with identical user names as User 1, User 3, and User 4 listed as
Network Administrators, which means these users would have administrative rights for Network
3. User 2 was also listed as members of Network 3.

20. On February 21, 2019, in the Eastern District of Pennsylvania, SA Conrad logged
onto Network 3 in an undercover capacity and accessed Chat Room 1. At approximately
12:08:43 hours ET on February 21, 2019, User 2 posted the following link to the Chat Room 1
on Network 3: “https://www1 14.zippyshare.com/v/Jhyj5crp/file.html”. SA Conrad accessed the
link on February 21, 2019, at approximately 14:49 hours ET. The video was confirmed to

contain child exploitation material. The video is titled, “Syo kait dad exctasy”. It is thirty-eight

 

'S In your affiant’s training and experience, in Internet parlance, “afk” stands for “away from
keyboard”. User 1 often writes posts that are automatically posted to the chat room, even though
he might not physically be in front of the computer at that time.

'6 The real name of Network 3 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 10 of 17

seconds long and it portrays a pre-pubescent female forced to perform oral sex on an adult male.
The girl makes an uncomfortable expression and the video transitions to slow motion to display
the girl spitting out male ejaculate. SA Conrad downloaded the video for evidentiary purposes.

21. On March 4, 2019, in the Eastern District of Pennsylvania, SA Conrad logged
onto Network 3 in an undercover capacity and accessed Chat Room | (a chat room with the same
name as the one that had previously been hosted on Networks | and 2 that had again been
recreated on Network 3). At approximately 19:51 hours ET on March 4, 2019, User 1 posted the
following link to the Chat Room 1 chatroom on Network 3: “http://funkyimg.com/i/2tS79.jpg.”.
SA Conrad accessed the link and verified that the picture was child exploitation material. The
picture portrays a pre-pubescent girl naked from the waist down. The girl is spreading her legs
exposing her naked vagina and has a pink dildo inserted into her anus. SA Conrad downloaded
the image for evidentiary purposes.

22. On March 24, 2019, in the Eastern District of Pennsylvania, SA Conrad was
logged onto Network 3 in an undercover capacity and accessed Chat Room 1. At approximately
16:25:42 hours ET on March 24, 2019, User 3 posted the following link to Chat Room 1 on
Network 3: “https://i.pintmg.com/736x/85/ee/2a/85ee2a63827d98427ede8c62bb6c5f80- - young-
girls-kids-girls.jpg”. SA Conrad accessed the link on August 20, 2019, at approximately 13:52
hours ET. The picture depicted two pre-pubescent girls in two-piece bathing suits wading in a
river. SA Conrad downloaded the picture for evidentiary purposes. Following User 3’s post,
another user commented, “Lovely pair of blondes [User 3].”

23. On May 7, 2019, at 11:31:02 hours ET, in the Eastern District of Pennsylvania,
SA Conrad, acting in an undercover capacity as UCI, sent a message to Chat Room 1 on

Network 3 asking whether anyone knew where User 2 had gone. At 11:36:52 hours ET, SA

 

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 11 of 17

Conrad received a private message from another Network 3 user telling him that User 2 was no
longer logging in as User 2. After questioning this user, SA Conrad learned that User 2 was
using a new username, namely “User 2 Alias”!”,

24. SA Conrad reviewed previous log files from Network 3 communications and
looked for the user name User 2 Alias. The log files revealed that the User 2 Alias began to
appear around the time SA Conrad noticed that User 2 was no longer logging on. The log files
reveal that on March 5, 2019, at 09:31:40 hours ET, User 2 Alias joined the Network 3 group
Chat Room 1. On that same day, at 17:21:29 hours ET, User 2 Alias responded to another user
by posting the following link, “http://img2208 .imagevenue.com/aA fkjfp0 1 fo 1i-
17901/loc514/572478405_ 152265265688 123 514lo.jpg”. SA Conrad accessed this link. It
displayed a picture of a naked pre-pubescent girl on her knees with her buttocks in the air and
ejaculate on her buttocks.

25. On May 8, 2019, at approximately 0451 hours ET, SA Conrad, while logged into
Network 3 as UC1, was contacted by a Protocol A user that went by the nickname User 618.
User 6 was logged into Network 3 Chat Room 1, Chat Room 2, and Chat Room 4, each of which
was dedicated to trafficking in child exploitation material.

26. On May 11, 2019, User 2 posted the following comment on Chat Room 1, “The
previews have been removed from the settings in the back end of the web client. It was causing

performance issues. It will be turned off for the foreseeable future until we can figure out a way

that the previews are not directly routed through the back end.”

 

'7 The real user name of User 2 Alias is known to law enforcement but is being disguised in order
to protect the ongoing investigation.

'8 The real user name of User 6 is known to law enforcement but is being disguised in order to
protect the ongoing investigation.

 

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 12 of 17

27. On May 20, 2019, User 6 contacted SA Conrad (as UC1) again asking him if he
had connection issues with Protocol A. During the course of the conversation, User 6 sent SA
Conrad a message, “You ever seen this girl??” and then sent SA Conrad the following link to a
video, “https://www37.zippyshare.com/v/gn9KbFdN/file.html”. SA Conrad accessed the link on
May 20, 2019, at approximately 1320 hours ET. The video was confirmed to contain child
exploitation material. The video is twelve minutes and forty seconds long. The video begins
with a pre-pubescent female wearing a t-shirt with a hoodie and jean shorts. The girl then inserts
a blue hose like device into her mouth and she acts as if she is sucking on the hose. The girl then
takes off her shorts and moves the camera to focus on her exposed vagina as she masturbates
with her fingers. The girl switches from masturbating with her hand and the blue hose. The
video ends with the girl putting her jean shorts back on. SA Conrad downloaded the video for
evidentiary purposes.

28. User 6 told SA Conrad (as UC1) that he sent the video to UCI because he “[w]as
trying to get you to respond to me. And to show you that I am not a cop.” At approximately
1346 hours ET, User 6 sent UC1 another video link,
“https://www.37zippyshare.com/v/diLyvOBf/file-html”. SA Conrad accessed the link on May
20, 2019, at approximately 1353 hours ET. The video was confirmed to contain child
exploitation material. The video is one minute and twenty seconds long. The video begins with
a naked pre-pubescent girl sitting on the floor with her legs spread exposing her vagina. The girl
masturbates with her fingers. The girl then moves closer to the camera which focuses on her
vagina as she masturbates. SA Conrad downloaded the video for evidentiary purposes.

29. On May 28, 2019, at approximately 21:49 hours ET, User 1 posted the following

link to the Chat Room 1 chatroom on Network 3:

 

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 13 of 17

“https://www47.zippyshare.com/v/UX2rPlxJ/file.html”. SA Conrad accessed the link and
verified that the video was child exploitation material. The video is titled, “Selena-Rims-
12.2018.1V7A2742.mp4” and is three minutes and four seconds in length. The video shows a
pre-pubescent girl sucking on a lollipop. A naked adult male is lying on his back lifting his legs
exposing his testicles and anus. The girl rubs her lollipop on his anus and then proceeds to lick
his anus. The girl goes back and forth between licking her lollipop and licking his anus. The
video concludes with the girl walking away and the viewer sees that she is just wearing
underwear and socks. SA Conrad downloaded the video for evidentiary purposes.

30. On May 31, 2019, the User 1 bot posted a link to an image of a topless pre-
pubescent female in her underwear. User 6 commented, “[User 1] that last one was amazing.”
Later that same day, User 1 posted a link to a video with the name “Olga” after the link. The
link accessed a video file that is thirty-eight minutes long, involving a pre-pubescent girl and an
adult male. The adult male digitally penetrates the girl and has her perform oral sex on him. He
also moves the girl in position to focus the video on her vagina and anus. After this link was
posted, User 6 commented, “Great Vids [User 1].” Later User 1 then posted another link to a
five-minute video involving two naked pre-pubescent girls. One of the girls is masturbating,
while the other girl is sleeping. The older of the two girls then touches the vagina of the sleeping
girl. The older of the two girls then performs oral sex on an adult male and then the sleeping
girl. User 6 commented, “Damn amazing vid there [User 1] they just keep getting better.” SA
Conrad accessed via link, viewed, and downloaded each video described in this paragraph for
evidentiary purposes.

31. On June 21, 2019, at approximately 0805 hours ET, User 4 was logged into Chat

Room | on Network 3. While User 4 was logged in, User 1’s bot posted a link which lead to an

 

 

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 14 of 17

image involving a naked pre-pubescent female being vaginally penetrated by an adult male’s
penis. Another user posted a link to an image which lead to a picture of a naked pre-pubescent
female on her hands and knees. The picture focuses on the vagina and anus of the girl. These
links would have been available to any users logged onto Chat Room 1 on Network 3 at the time.
SA Conrad downloaded these images for evidentiary purposes.

32. Through my investigation, this affiant has learned the following regarding the real
identities of User 1 and User 4:

Identification of User 1

33. On August 28, 2019, HSI agents executed a federal search warrant at 21734
Mossy Field Lane Spring, Texas 77388. At the time of the execution of the warrant agents
encountered Charles McCreary. McCreary admitted, in a post-Miranda interview, that he is User
1 on Networks 1, 2, and 3 on Protocol A.

Identification of User 4

34. In July 2018, SA Conrad discovered Network 2. The address for the server was
“ire.nxtgaminsolutions.org”. SA Conrad accessed nxtgamingsolutions.org to learn more about
the hosting company. The website stated “NxtGamingSolutions has been online since 2016 with
some of the ‘best developers in the RF scene. We offer Services to create and open your own RF
online server, We Serve You As You Request!’” SA Conrad discovered through public searches
that the owner of nxtgamingsolutions.org was listed as “nocturnalmaster@hotmail.com” and was
registered on November 2, 2016. On September 12, 2018, SA Conrad emailed
NocturnalMaster@hotmail.com to explain that he believed the company’s servers were
unknowingly being used to distribute and receive child abuse images and videos. SA Conrad

received a response from one “Matthew Dowell.” “Matthew Dowell” stated that he had checked

 

 

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 15 of 17

the company’s servers and found no child exploitation content on their file systems. “Matthew
Dowell” further stated that if this content is being spread by link that we may want to take it up
with the link providers. The email was signed, “Best regards NxtGamingSolutions”.

35. | SA Conrad replied asking if “Matthew Dowell” might nevertheless help SA
Conrad identify the most egregious offenders. On September 12, 2018, he received a response
that read, “I really don’t have time for a call I have a lot of work to do as ceo and lead tech of ngs
so if u don’t mind I must return to work money doesn’t make itself, as I said before our systems
contain no hard images im not gonna shut down my irc over links I know my rights and the law
if you guys want me to keep them out of my irc then maybe change the way isp’s handle ip
address’s so they don’t always change when you unplug the modem so J can ban them without
them getting back in. my irc is used for my products services and Ican not take it down due to
some idoits spreading links in my chat which I refuse to click as I don’t click links I don’t know
about. So if the links are a problem contact the link provider. Best hopes sir”.

36. SA Conrad replied asking him to reconsider. On September 13, 2018, “Matthew
Dowell” responded, “From wat I can gather the ones who are posting links are using proxy ip
servers to connect, as far as the links I refuse to click them I will not speculate on wat they are if
u claim they contain child abuse my only suggestion is to goto the link providers to have them
removed.... I cant stop these people from doing wat they are doing as my irc is a critical system
to the way my services communicate to eachother ive tried ip banning them didn’t work so best
of luck to you I checked all the ips all proxys and I checked the filesystem of my servers no
images of offensive nature exist”.

37. SA Conrad’s emailed again on September 13, 2018, again asking to discuss the

matter by phone. That same day, he received the following response, “Honestly I have no time

 

 

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 16 of 17

for phone calls I barely ever keep my phone on me I have more important business to handle
then assist u on ur investigation im not getting paid to help you. So im sorry but besides ensuring
no offensive content is on our network there is nothing more I have to say to you. Its mearly a
waste of time”.

38. On August 28, 2019, HSI agents executed a federal search warrant at 18920 Deer
Trail, Garrison, Minnesota 56450. At the time of the execution of the warrant agents
encountered Matthew Dowell. Dowell admitted, in a post-Miranda interview, to owning the
email address associated with the “User 4” user name but denied that that user name belonged to
him. Agents seized devices from his home and departed the residence.

39. After agents left Dowell’s residence, Dowell re-initiated contact with the agents.
Agents re-Mirandized Dowell and he stated that he knew “User 3” and another user who were
administrators of Network 2. Dowell further stated that he knew that Network 2 hosted child
pornography. Dowell claimed that after finding this out, he logged in and utilized his “User 4”
user name on three separate occasions.

40. Later that same day, SA Conrad conducted additional investigation regarding
User 4’s activity on Network 2, and he discovered log files from Network 2 that contradicted
Dowell’s earlier statements. These chats were between “User 4” and “User 3”. On August 23,
2018, “User 4” contacts “User 3” and identifies himself as “User 4” “aka Matt” and as “the host
here im the ceo of ngs”. “User 4” brings up the possibility of charging money for child
pornography. “User 4” states that “cp is a forbidden topic and unless ur open minded most see it
as bad. However I see it as being wat it is a goldmine. The links hes giving out free are worth a

lot of money.” Through the chats it is clear that “User 4” is referring to “User 1” and the bot

 

 

 
Case 4:19-cr-00719 Document5 Filed on 08/28/19 in TXSD Page 17 of 17

that he was running on Network 2 in which links of child pornography were being posted every
minute on that forum.

41. SA Conrad found another chat between “User 4” and “User 3”. This chat was on
September 8, 2018. This chat discusses how SA Conrad reached to “User 4” via email regarding
his concern of the child pornography being posted on Network 2. “User 4” messaged “User 3”
the following, “if anyone if us gets a home visit from the feds b4 u answer the door login to box
and run command to begin nuking the systems drives.”

CONCLUSION

42. Based on the foregoing, there is probable cause to believe that MATTHEW

DOWELL have committed violations of 18 U.S.C. § 2252A(a)(2) and (b)(1) (Conspiracy to

Joshua Conrad

Special Agent
Homeland Security Investigations

Receive and Distribute Child Pornography).

Subscribed and sworn before me this a> day of August 2019, and I find probable cause.

ea oreANLS

Christina Bryan
United States Magistrate Judge

 
